F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           JUL 3 2001

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                              Clerk



 MICHAEL STARNES,

          Petitioner-Appellant,

 v.
                                                        No. 00-2265
                                              (D.C. No. CIV-99-910-MV/DJS)
 JOE WILLIAMS, Warden, Lea County
                                                      (New Mexico)
 Correctional Facility; ATTORNEY
 GENERAL FOR THE STATE OF
 NEW MEXICO,

          Respondents-Appellees.




                         ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.



      Michael Ray Starnes, appearing pro se, appeals from the denial of his

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and seeks a

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
certificate of appealability, see 28 U.S.C. § 2253(c)(1)(A). We deny his request

for the certificate and dismiss his appeal.

      Mr. Starnes pled guilty in state court to trafficking in cocaine and

conspiracy to commit trafficking. In his plea agreement, Mr. Starnes

acknowledged that he violated the terms of his probation in another drug-related

case. After adjusting Mr. Starnes’ sentence downward by six years because of his

age and drug addiction, the court sentenced him to 12 years on the trafficking

charge, and to 9 years suspended on the conspiracy charge. Following his

conviction, Mr. Starnes filed an unsuccessful direct appeal. He was also

unsuccessful in his state court habeas petition, and the New Mexico Supreme

Court denied his petition for certiorari. He then filed for habeas relief in federal

district court, which was denied.

      In his appeal to this court, Mr. Starnes raises four issues for our

consideration. He argues his right to a speedy trial was denied, there was

insufficient evidence to sustain his conviction, he lacked the requisite mens rea to

be convicted of trafficking, and he was denied the effective assistance of counsel.

      Having reviewed the entire record, we are convinced the opinion of the

magistrate judge, adopted by the district court, contains a reasoned and accurate

analysis of Mr. Starnes’ claims. The magistrate judge analyzed in detail each of

the claims Mr. Starnes presented, and concluded under the relevant legal


                                          -2-
standards for each that his argument was insufficient. We emphasize that the

magistrate judge found Mr. Starnes’ guilty plea to be voluntary, noting that

“given [Mr. Starnes’] experience with plea agreements and the substantial benefit

brought hi[m] by this one, this Court does not find that his plea was involuntary

or unknowing.” Rec., doc. 15, at 7. We are not persuaded the district court erred

in denying Mr. Starnes’ petition.

      Because Mr. Starnes has not “made a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), we DENY his request for a

certificate of appealability and DISMISS his appeal.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -3-